

117 HR 4922 IH: Revamping Appropriate Incentives for Solar Energy for the Roof Act
U.S. House of Representatives
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4922IN THE HOUSE OF REPRESENTATIVESAugust 3, 2021Ms. Sherrill (for herself, Mr. Pascrell, Ms. Sewell, Ms. Titus, Mr. San Nicolas, Mr. Grijalva, Ms. Barragán, and Mr. Gottheimer) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to expand the residential energy efficient property credit and energy credit, and for other purposes.1.Short titleThis Act may be cited as the Revamping Appropriate Incentives for Solar Energy for the Roof Act or the RAISE the Roof Act.2.Credits for investment in solar energy property(a)Residential energy efficient propertyParagraph (2) of section 25D(d) of the Internal Revenue Code of 1986 is amended to read as follows: (2)Qualified solar electric property expenditure(A)In generalThe term qualified solar electric property expenditure means an expenditure for—(i)property which uses solar energy to generate electricity for use in a dwelling unit located in the United States and used as a residence by the taxpayer,(ii)any new roof, including any such roof which replaces an existing roof, which is part of an integrated product, or(iii)the replacement of an existing roof which is not part of an integrated product, provided that—(I)property described in clause (i) is installed, (II)replacement of such roof is necessary for the installation of such property, and(III)the installation of such property is a primary purpose of the replacement of such roof.(B)Integrated productFor purposes of this paragraph, the term integrated product means a solar roofing system that combines property described in subparagraph (A)(i) with roofing materials for the primary purpose of generating electricity from solar energy..(b)Energy creditSection 48 of the Internal Revenue Code of 1986 is amended—(1)in subsection (a)—(A)in paragraph (2)(A)(i)(II), by striking paragraph (3)(A)(i) and inserting clause (i), (ix), or (x) of paragraph (3)(A), and(B)in paragraph (3)(A)—(i)in clause (vii), by striking or at the end, and(ii)by adding at the end the following new clauses: (ix)a new roof of a structure, including any such roof which replaces an existing roof, which is part of an integrated product, or(x)property used with respect to the repair or replacement of an existing roof of a structure which is not part of an integrated product, provided that—(I)property described in clause (i) or (ii) is installed, (II)such repair or replacement is necessary for the installation of such property, and(III)the installation of such property is a primary purpose of such repair or replacement,, and (2)in subsection (c), by adding at the end the following new paragraph: (6)Integrated designFor purposes of this section, the term integrated design means a solar roofing system that combines property described in clause (i) or (ii) of subsection (a)(3)(A) with roofing materials for the primary purpose of generating electricity from solar energy. .(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020. 